


Exhibit 10.3


*** Where this marking appears throughout this Exhibit 10.3, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


THIRD AMENDMENT TO
CRUDE OIL STORAGE SERVICES AGREEMENT


This THIRD AMENDMENT TO CRUDE OIL STORAGE SERVICES AGREEMENT, (the “Third
Amendment”) is effective April 1st, 2014 (the “Effective Date”), by and between
BKEP Pipeline, LLC, a Delaware limited liability company, (the “Operator”) and
Vitol, Inc., a Delaware corporation, (the “Customer”), each referred to
individually as “Party” or collectively as “Parties”.


RECITALS


WHEREAS, the Parties previously entered into that certain Crude Oil Storage
Services Agreement dated effective September 1st, 2012, (the “Agreement”).


WHEREAS, the Parties desire to amend the Agreement as hereinafter described by
modifying the Term, Fees and certain of the Conditions of said Agreement.


NOW THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned Parties hereto agree as follows:


1.
Term. The term of the Agreement will be modified and extended with a beginning
date of April 1st, 2014 and ending date of September 30th, 2014. The Customer
may elect to extend this agreement for one successive six month period ending on
March 31, 2015, provided Customer provides written notice to Operator on or
before August 15, 2014 of its intent to extend such agreement.



2.
Monthly Storage Fee. Commencing on the Effective Date, the monthly storage fee
as set forth in Section 4 of the Agreement will change to *** per Barrel of
Shell Capacity (the “Monthly Storage”) available to Customer, for a total of
***, regardless of the actual volume of Crude Oil placed in the tankage.



Should Customer elect to renew this agreement for one successive six (6) month
period (the “Option Term”), the monthly storage fee as set forth in Section 4 of
the Agreement will change to *** per Barrel of Shell Capacity (the “Monthly
Storage”) available for Customer, for a total of ***, regardless of the actual
volume of Crude Oil placed in the tankage.
3.
Additional Terms. In the event that Operator has an opportunity to enter into a
storage arrangement for one or more 250,000 Bbl tanks with a different customer
at a higher monthly storage rate and a term greater than or equal to the
Customer’s remaining term, including the Option Term, then Operator will have
the right to provide written notice to Customer (the “Operator Claw-Back
Option”), , and Customer will have the following options:



a.
Customer shall have the first right of refusal to retain their storage by
providing written confirmation of such intent to retain said storage within ten
(10) days of receiving the Operator Claw-Back Option notice from Operator. If
Customer elects to retain the storage, the Parties





--------------------------------------------------------------------------------




will promptly execute a storage amendment covering the portion of tankage
indicated under the Operator Claw-Back Option for the newly proposed rate and
term.


b.
Should Customer elect to release the storage, they will be given until the end
of the following month, or one normal nomination cycle, to exit storage tank(s)
via the nomination process, the consolidation of their crude into other existing
storage within Operator’s facility or a combination of both methods.



c.
In the event that Customer elects to release storage, the Operator agrees to
share on a *** basis the difference between the then applicable Monthly Storage
Rate in Paragraph 2 of this amendment and the monthly storage rate provided to
Customer per the Operator Claw-Back Option notice through the remainder of
Customer’s then existing term.



Counterparts. This Third Amendment may be executed in several counterparts, each
of which shall be deemed an original and each of which alone, and all of which
together, shall constitute one and the same document.


Effect of Amendment. This Third Amendment shall be effective as of the Effective
Date. Except as expressly amended or modified herein, all other terms,
covenants, and the conditions of the Agreement shall be unaffected by this Third
Amendment and shall remain in full force and effect.


IN WITNESS WHEREOF, the Parties have executed this Third Amendment effective as
of the Effective Date above.




/s/ Brian L. Melton


Title: Vice President - Pipeline Marketing & Business Development




Vitol, Inc., a Delaware Corporation




/s/ Miguel A. Loya


Title: President




